The Court
were unanimously of opinion, that they could only consider the single question upon which the judges below divided in opinion;1 but that the parties will not be precluded from bringing a writ of error upon *16the final judgment below; and the whole cause will then be before the court. A court may at any time reverse an interlocutory decree.
The case was afterwards settled by the parties.

 If the whole case be sent up, the cause will be remanded. Saunders v. Gould, 4 Pet. 392; Harris v. Elliott, 10 Id. 25: Adams v. Jones, 12 Id. 207; Dennistoun v. Stewart, 18 How. 565; Daniels v. Rock Island Railroad Co., 350. Neither can the whole case be broken up into points, some of which may never arise. Nesmith v. Shelden, 6 How. 41; Luther v. Borden, 7 Id. 1; Webster v. Cooper, 10 Id. 54. But see United States v. Chicago, 7 Id. 185.